NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

IRIS LILIANA TORRES ZEPEDA; et al.,             No.    20-72797

                Petitioners,                    Agency Nos.       A202-177-208
                                                                  A202-177-209
 v.                                                               A202-177-210

MERRICK B. GARLAND, Attorney
General,                                        MEMORANDUM*

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Iris Liliana Torres Zepeda and her two daughters, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ order dismissing

their appeal from an immigration judge’s decision denying their application for

asylum, withholding of removal, and relief under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026,

1031 (9th Cir. 2014). We deny the petition for review.

      In their opening brief, petitioners do not raise, and therefore waive, any

challenge to the agency’s dispositive determination that they failed to establish

nexus to a protected ground. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-

1080 (9th Cir. 2013) (issues not specifically raised and argued in a party’s opening

brief are waived). Thus, we deny the petition for review as to the petitioners’

asylum and withholding of removal claims.

      Substantial evidence supports the agency’s denial of CAT relief because

Torres Zepeda failed to show it is more likely than not she would be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2                                   20-72797